DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha US PG-PUB 2012/0055239 A1 (hereafter Sinha).
As to claim 1: Sinha discloses a method for one or more properties of a multiphase material (¶ 29 discloses that the described invention permits multiple independent measurements of several parameters of multiphase fluids flowing through pipes such as pipe 20 and multiphase fluid disclosed in ¶ 35 and depicted in fig. 1A), the method comprising:
transmitting, from one or more transmitting transducers (12a; fig. 1 and see ¶ 40) through a multiphase material (¶ 40 regarding the 2-phase fluid through which the signal is passed), to one or more receiving transducers (12b; fig. 1 and see ¶ 40), an acoustic wave having a shaped waveform (¶ 40 regarding the sound pulse of certain duration, that is considered to have a shaped waveform defined at least due to said duration, that is created at transducer 12a) and comprising predetermined frequency content (while the specific frequency is not disclosed in ¶ 40, the transducer 12a is disclosed as being an ultrasonic transducer and therefore has a predetermined frequency in the ultrasonic range), a duration of the acoustic wave being less than a threshold duration (¶ 42 regarding the shortest of durations disclosed, i.e. 10 µs - because such a threshold is not specifically defined as a specific duration by the claim, the threshold duration may be arbitrarily chosen and accordingly Sinha is considered to meet the claimed limitation as having a shortest duration [10 µs] that is shorter than twice this number, i.e. 20 µs, that is chosen to be the threshold duration);
measuring one or more characteristics of the acoustic wave, once received by the one or more receiving transducers (¶ 42 regarding the measured time of flight signal from transducer 12a to receiver 12b); and
determining, based at least upon the one or more characteristics of the acoustic wave, the one or more properties of the multiphase material (¶ 40; the sound speed and sound attenuation are related to one or more properties of a multiphase material, in particular, the composition of a multiphase fluid such as disclosed therein).

As to claim 2: Sinha discloses the method of claim 1, further comprising:
generating the shaped waveform from a plurality of waveforms (¶ 43; multiple bounces may be utilized and multiple measurements may be averaged to increase the sound speed measurement accuracy and accordingly the shaped waveform may be considered to be generated from a plurality of waveforms, i.e. the waves that are averaged to produce the final measurement to attain the sound speed).

As to claim 4: Sinha discloses the method of claim 1, wherein the threshold duration is between about 0.1 µs and about 20 µs (see the rejection of claim 1 above wherein 20 µs was chosen to be the threshold duration and accordingly would be included within the “about” 20 µs clause as recited because, in accordance with Applicant’s as-filed specification ¶ 94, “about” described therein is intended to encompass generally plus or minus 10% of the value stated).

As to claim 5: Sinha discloses the method of claim 1, wherein the predetermined frequency content comprises a predetermined bandwidth (see fig. 1C and ¶ 42 regarding the signal 64 which has a predetermined bandwidth which becomes apparent when the signal is fast Fourier transformed into the frequency domain as a signal 70 as disclosed in ¶ 46 - the observed frequency spectrum is indicative of the bandwidth of the transducer such as disclosed).

	As to claim 6: Sinha discloses the method of claim 5, wherein the predetermined frequency content comprises one or more frequencies between about 10 kHz and about 50 MHz (see fig. 1C and ¶ 46; the frequency content includes frequencies from about 0 to 900 kHz and this the predetermined frequency content comprises one or more frequencies between about 10 kHz and about 50 MHz).

	As to claim 9: Sinha discloses the method of claim 2, wherein the plurality of waveforms comprises one or more from among: a gaussian waveform, a sinusoidal modulated Gaussian waveform, and a Gabor waveform (¶ 38 regarding the generated waveforms that have Gaussian envelopes).

	As to claim 11: Sinha discloses the method of claim 1, wherein the one or more characteristics of the acoustic wave comprise at least one from among: sound speed (¶ 40 notes that sound speed is measured by a pulse-echo method or can at least by calculated if a time of flight of the pulse is determined by knowing the time and distance between sound source and sound receiver), time of flight (¶ 42 notes that the first sharp peak in the received signal indicates time of flight for the signal from transmitting transducer 12a to receiving transducer 12b), amplitude, amplitude decay, period, frequency, duration, attenuation, modulation, acoustic impedance, acoustic contrast factor, direction of vibration, wavelength, acoustic pressure field, waveform shape, acoustic pressure, acoustic wave velocity, acoustic intensity, sound pressure, angular frequency, wave number, phase angle, propagation speed, absorption coefficient, degree of diffraction, transmission rate, elastic moduli, and third order elastic moduli (because the claim recites that the one or more characteristics of the acoustic wave comprise only at least one from among those listed, Sinha is considered to meet the claimed limitation as recited due to at least the disclosures related to sound speed and time of flight as noted above).

	As to claim 12: Sinha discloses the method of claim 1, wherein the one or more properties of the multiphase material comprise at least one from among: chemical composition (¶ 51 regarding the determination of fluid composition via calculation of sound speed and sound attenuation), mass, density (¶ 53 and 54), volume, flow rate, viscosity, dimensions, thickness, fluid pressure, degree of homogeneity, rheology, gas volume fraction, solids loading rate, turbulence, hydrodynamic shearing effects, number and type of components, impurities rate, elasticity, plasticity, specific weight, and adiabatic compressibility (because the claim recites that the one or more properties of the multiphase material comprise only at least one from among those listed, Sinha is considered to meet the claimed limitation as recited due to at least the disclosures related to chemical composition and density as noted above).

As to claim 13: Sinha discloses a method for determining composition information of a multiphase material (¶ 29 discloses that the described invention permits multiple independent measurements of several parameters of multiphase fluids flowing through pipes such as pipe 20 and multiphase fluid disclosed in ¶ 35 and depicted in fig. 1A; see also ¶ 51 specifically regarding determination of fluid composition that is determined), the method comprising:
transmitting, from one or more transmitting transducers (12a; fig. 1 and see ¶ 40) through a multiphase material (¶ 40 regarding the 2-phase fluid through which the signal is passed), to one or more receiving transducers (12b; fig. 1 and see ¶ 40), an acoustic wave having a shaped waveform (¶ 40 regarding the sound pulse of certain duration, that is considered to have a shaped waveform defined at least due to said duration, that is created at transducer 12a) and comprising predetermined frequency content (while the specific frequency is not disclosed in ¶ 40, the transducer 12a is disclosed as being an ultrasonic transducer and therefore has a predetermined frequency in the ultrasonic range), a duration of the acoustic wave being less than a threshold duration (¶ 42 regarding the shortest of durations disclosed, i.e. 10 µs - because such a threshold is not specifically defined as a specific duration by the claim, the threshold duration may be arbitrarily chosen and accordingly Sinha is considered to meet the claimed limitation as having a shortest duration [10 µs] that is shorter than twice this number, i.e. 20 µs, that is chosen to be the threshold duration);
measuring one or more characteristics of the acoustic wave, once received by the one or more receiving transducers (¶ 42 regarding the measured time of flight signal from transducer 12a to receiver 12b), wherein the one or more characteristics comprise at least a time of flight of the acoustic wave (¶ 50 regarding time of flight obtained from a first peak as disclosed);
determining, based at least upon the one or more characteristics of the acoustic wave, the composition information (¶ 51 regarding the determination of fluid composition in the described 2-phase system).

As to claim 14: Sinha discloses the method of claim 13, wherein the threshold duration is between about 0.1 µs and about 20 µs (see the rejection of claim 13 above wherein 20 µs was chosen to be the threshold duration and accordingly would be included within the “about” 20 µs clause as recited because, in accordance with Applicant’s as-filed specification ¶ 94, “about” described therein is intended to encompass generally plus or minus 10% of the value stated).

As to claim 15: Sinha discloses the method of claim 14, wherein the predetermined frequency content comprises one or more frequencies between about 10 kHz and about 50 MHz (see fig. 1C and ¶ 46; the frequency content includes frequencies from about 0 to 900 kHz and this the predetermined frequency content comprises one or more frequencies between about 10 kHz and about 50 MHz).

As to claim 16: Sinha discloses the method of claim 15, wherein the multiphase material (22; see ¶ 35) comprises at least a first fluid and a second fluid (¶ 40 - the multiphase material is noted to include a mixture of oil and water and accordingly is considered to comprise at least a first fluid, oil, and a second fluid, water).

	As to claim 18: Sinha discloses a method for determining flow rate of a multiphase material (¶ 59 and 60 regarding measurements of fluid flow rate; see also ¶ 35 which notes that the pipe 20 referred to by ¶ 60 has a multiphase fluid 22 therein), the method comprising:
transmitting, from a first transmitting transducers (14a; ¶ 60 and see fig. 10) through a multiphase material (22; see fig. 10), a first acoustic wave having a shaped waveform (¶ 61 regarding the sound pulse of certain duration, that is considered to have a shaped waveform defined at least due to said duration, that is created at transducer 14a) and comprising predetermined frequency content (fig. 10 regarding 72 disclosed in ¶ 60; the signals emitted by both transmitting transducers 14a and 16a are disclosed as having predetermined frequency content depending upon the resonance modes of the pipe wall as noted therein), a duration of the acoustic wave being less than a threshold duration (¶ 60 notes that the emitting transducers 14a and 16a depicted in fig. 10 are part of the system illustrated in fig. 1A and ¶ 40 and 42 note that, regarding the shortest of durations of emitted signals being approximately 10 µs - because such a threshold is not specifically defined as a specific duration by the claim, the threshold duration may be arbitrarily chosen and accordingly Sinha is considered to meet the claimed limitation as having a shortest duration [10 µs] that is shorter than twice this number, i.e. 20 µs, that is chosen to be the threshold duration);
	transmitting, from a second transmitting transducer (16a; fig. 10) located a predetermined distance from the first transmitting transducer (see fig. 10 regarding the distance between second transmitting transducer 16a and first transmitting transducer 14a), through the multiphase material (fig. 10), a second acoustic wave having the shaped waveform and comprising the predetermined frequency content (¶ 36 and ¶ 60 regarding the transmitting transducers 14a and 16a both being excited by a fixed frequency of sound), the duration of the second acoustic wave being less than the threshold duration (¶ 60 notes that both of emitting transducers 14a and 16a depicted in fig. 10 are excited by a fixed frequency and are part of the system illustrated in fig. 1A; see also ¶ 40 and 42 which notes that, the shortest of durations of emitted signals is approximately 10 µs - because such a threshold is not specifically defined as a specific duration by the claim, the threshold duration may be arbitrarily chosen and accordingly Sinha is considered to meet the claimed limitation as having a shortest duration [10 µs] that is shorter than twice this number, i.e. 20 µs, that is chosen to be the threshold duration);
	receiving by a first receiving transducer (14b; fig. 10 and ¶ 60-61 regarding the received signal from the transducer 14b) the first acoustic wave having the shaped waveform (¶ 60-61 and see fig. 10 regarding the received signal depicted in inset 74);
	receiving by the first receiving transducer (14b) the second acoustic wave having the shaped waveform (¶ 62 regarding the same disturbance being detected by both channels as depicted by fig. 11A);
	receiving by a second receiving transducer (16b) the first acoustic wave having the shaped waveform (¶ 62 regarding the same disturbance being detected by both channels as depicted by fig. 11A);
	receiving by the second receiving transducer (16b) the second acoustic wave having the shaped waveform (¶ 60-61 and see fig. 10 regarding the received signal depicted in inset 74);
	measuring one or more characteristics of the first acoustic wave, wherein the one or more characteristics comprise at least a time of flight of the first acoustic wave (see ¶ 61-62 regarding the cross correlation signal which utilizes the time it takes the disturbance to travel the distance between the two measurement locations);
	measuring one or more characteristics of the second acoustic wave, wherein the one or more characteristics comprise at least a time of flight of the second acoustic wave (see ¶ 61-62 regarding the cross correlation signal which utilizes the time it takes the disturbance to travel the distance between the two measurement locations);
determining, based at least upon the time of flight of the first acoustic wave and the time of flight of the second acoustic wave, the flow rate of the multiphase material (¶ 62 regarding the cross correlation of the two channels of measurement which depends upon the time of flight as noted in ¶ 60 and which comprises a measurement of the peak that corresponds to the delay time - these measurements are utilized to determine flow speed as also noted in ¶ 62). 

As to claim 19: Sinha discloses the method of claim 18, wherein the threshold duration is between about 0.1 µs and about 20 µs (see the rejection of claim 18 above wherein 20 µs was chosen to be the threshold duration and accordingly would be included within the “about” 20 µs clause as recited because, in accordance with Applicant’s as-filed specification ¶ 94, “about” described therein is intended to encompass generally plus or minus 10% of the value stated).

As to claim 20: Sinha discloses the method of claim 19, wherein the predetermined frequency content comprises one or more frequencies between about 10 kHz and about 50 MHz (see ¶ 60 which notes that the arrangement depicted in fig. 10 and described therein is a portion of the system illustrated in fig. 1A and further see fig. 1C regarding the signal when converted by FFT into the inset depicted as element 70 and disclosed in ¶ 46; the frequency content includes frequencies from about 0 to 900 kHz and thus this predetermined frequency content comprises one or more frequencies between about 10 kHz and about 50 MHz).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha US PG-PUB 2012/0055239 A1 (hereafter Sinha) as applied to claim 1 above, and further in view of Cherek et al. US Pat 6,112,254 (hereafter Cherek).
As to claim 7: Sinha discloses all of the limitations of the claimed invention as described above regarding claim 1, including one or more receiving transducers (12b; fig. 1 and see ¶ 40) and measuring one or more characteristics of an acoustic wave (¶ 42 regarding the measured time of flight signal from transducer 12a to receiver 12b), but does not explicitly teach:
comparing the one or more characteristics of the acoustic wave, once received by the one or more receiving transducers, to calibration values associated with one or more properties of the multiphase material as a function of the one or more characteristics of the acoustic wave; and
determining the one or more properties of the multiphase material therefrom.
Cherek teaches comparing one or more characteristics of an acoustic wave, once received by one or more receiving transducers (4; fig. 1 - see col. 2, lines 21-28), to calibration values associated with one or more properties of the multiphase material as a function of the one or more characteristics of the acoustic wave (col. 3, lines 63-67 and col. 4, lines 1-26; characteristics of an acoustic wave, such as the disclosed zero crossing, may be compared to calibration values as disclosed); and
determining the one or more properties of the multiphase material therefrom (col. 4, lines 20-26; the comparison of the acoustic wave characteristics to calibration values may be used to determine liquid properties such as density or composition as disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinha such that there is a comparison of one or more characteristics of the acoustic wave, once received by the one or more receiving transducers, to calibration values associated with one or more properties of the multiphase material as a function of the one or more characteristics of the acoustic wave and a determination of one or more properties of the multiphase material therefrom because one may use the characteristics of an acoustic wave to non-invasively determine properties of a multiphase liquid moving in a pipe such as suggested in Cherek col. 4, lines 20-30 and has applications in controlling pumps as also noted in Cherek col. 1, lines 53-55.

	As to claim 10: Sinha discloses all of the limitations of the claimed invention as described above regarding claim 1, including a multiphase material (¶ 40 regarding the 2-phase fluid through which the signal is passed), one or more transmitting transducers (12a), one or more receiving transducers (12b), and an acoustic wave with a shaped waveform (¶ 40 regarding the sound pulse of certain duration, that is considered to have a shaped waveform defined at least due to said duration, that is created at transducer 12a), but does not explicitly teach:
	sampling the multiphase material;
	determining the one or more properties of the sample of the multiphase material;
	transmitting, from the one or more transmitting transducers to the one or more receiving transducers, the acoustic wave having the shaped waveform, wherein the duration of the acoustic wave is less than the threshold duration;
	measuring the one or more characteristics of the acoustic wave; and
	generating calibration values based upon at least a comparison of the one or more properties of the sample of the multiphase material and the one or more characteristics of the acoustic wave.
	Cherek teaches sampling a multiphase material (col. 4, lines 20-35; the calibrated values are generated from a sampled multiphase material as disclosed);
	determining the one or more properties of the sample of the multiphase material col. 4, lines 20-30 regarding the response to different liquids that may be determined);
	transmitting, from one or more transmitting transducers to one or more receiving transducers, an acoustic wave having a shaped waveform (col. 2, lines 12-37 regarding the acoustic wave utilized in conjunction with transmitter transducer 2 and receiver transducer 4 that has a shaped waveform as depicted in fig. 2), wherein the duration of the acoustic wave is less than a threshold duration (because the threshold duration is not specifically limited by the claimed limitation, the pulse of 1 microsecond duration as disclosed in col. 4, lines 12-17 is considered to be less than a threshold of arbitrarily longer time duration, such as 10 ms);
	measuring the one or more characteristics of the acoustic wave (col. 3, lines 63-67 and col. 4, lines 1-5); and
	generating calibration values based upon at least a comparison of the one or more properties of the sample of the multiphase material and the one or more characteristics of the acoustic wave (col. 4, lines 31-35; by utilizing the same procedures outlined in the rest of the above cited sections, one may generate calibration values based upon at least a comparison of the one or more properties of the sample of the multiphase material and the one or more characteristics of an acoustic wave emitted such as the one described in col. 2, lines 12-28).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinha to include sampling the multiphase material, determining one or more properties of the sample of the multiphase material, transmitting, from one or more transmitting transducers to the one or more receiving transducers, an acoustic wave having a shaped waveform, wherein the duration of the acoustic wave is less than the threshold duration, measuring one or more characteristics of the acoustic wave, and generating calibration values based upon at least a comparison of the one or more properties of the sample of the multiphase material and the one or more characteristics of the acoustic wave because calibration parameters that are determined for a fluid can be used to compare results with an unknown composition fluid such as suggested in Cherek col. 4, lines 20-30 to be able to determine the density, composition, or other properties of an unknown fluid.

As to claim 17: Sinha discloses all of the limitations of the claimed invention as described above regarding claim 13, including one or more receiving transducers (12b; fig. 1 and see ¶ 40) and measuring one or more characteristics of an acoustic wave (¶ 42 regarding the measured time of flight signal from transducer 12a to receiver 12b), but does not explicitly teach:
comparing the one or more characteristics of the acoustic wave, once received by the one or more receiving transducers, to calibration values associated with one or more properties of the multiphase material as a function of the time of flight.
Cherek teaches comparing one or more characteristics of an acoustic wave, once received by one or more receiving transducers (4; fig. 1 - see col. 2, lines 21-28), to calibration values associated with one or more properties of the multiphase material (col. 3, lines 63-67 and col. 4, lines 1-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinha such that there is a comparison of one or more characteristics of the acoustic wave, once received by the one or more receiving transducers, to calibration values associated with one or more properties of the multiphase material as a function of the time of flight because one may use the characteristics of an acoustic wave to non-invasively determine properties of a multiphase liquid moving in a pipe such as suggested in Cherek col. 4, lines 20-30 and has applications in controlling pumps as also noted in Cherek col. 1, lines 53-55. Furthermore, because Sinha already discloses time of flight as being an important parameter as disclosed in ¶ 50, the above cited portions of Cherek, when considered in combination with the time of flight parameter, suggest to the skilled artisan that one or more characteristics of the acoustic wave can be compared to calibration values associated with one or more properties of the multiphase material as a function of the time of flight in order to more accurately obtain multiphase property information as noted above (i.e. as suggested in Cherek col. 4, lines 20-30).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha US PG-PUB 2012/0055239 A1 (hereafter Sinha) as applied to claim 1 above, and further in view of Sheen et al. US Pat 6,279,378 B1 (hereafter Sheen).
As to claim 8: Sinha teaches all of the limitations of the claimed invention as described above regarding claim 1 above, including:
	receiving, at one or more computing devices (44; fig. 1B), from the one or more receiving transducers (12b), an electrical signal indicative of the acoustic wave as received by the one or more receiving transducers (¶ 38 regarding the electrical signal received from transducer 12b), but does not explicitly teach:
	filtering the electrical signal to remove frequencies outside of a range of frequencies of the shaped waveform of the acoustic wave.
	Sheen teaches that a signal indicative of a wave can be filtered to remove frequencies outside of a range of frequencies (col. 5, lines 36-44).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinha such that the electrical signal indicative of the acoustic wave as received by the one or more receiving transducers is filtered to remove frequencies outside of a range of frequencies of the shape waveform of the acoustic wave because such filtering is an art recognized means of allowing only certain signals to be passed such that noise is reduced when calculating time of flight data or other relevant parameters in the field of ultrasonic signal measurement, such as suggested in Sheen col. 5, lines 36-56.


References Cited but not Relied Upon
	Sinha US PG-PUB 2012/0055253 A1 discloses a method for determining composition of fluids flowing through pipes and appears pertinent to Applicant’s disclosure.
Gestner US PG-PUB 2016/0334255 A1 discloses a fluid flow meter system for monitoring fluid flow based on one or more ultrasonic signals and appears pertinent to Applicant’s disclosure.
	
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3: The prior art of record does not disclose or render obvious to the skilled artisan at least one frequency at which an amplitude of the plurality of waveforms are different, when considered in combination with the other limitations recited in the instant claim and parent claims 1 and 2.
In particular, while Sinha US PG-PUB 2012/0055239 A1 may be considered to disclose at least a single waveform at least one frequency at which an amplitude varies (66 as depicted in fig. 1C and disclosed in ¶ 42), there is no disclosure or obvious modification of Sinha that would result in a plurality of waveforms that comprise at least one frequency at which an amplitude of the plurality of waveforms are different, such as required by the limitations of claim 3 when considered in combination with the limitations of parent claims 1 and 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856       

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856